Case 3:20-cv-00502-DMS-AHG Document 13-1 Filed 12/17/20 PageID.162 Page 1 of 3




  1   STROOCK & STROOCK & LAVAN LLP
      BRIAN C. FRONTINO (State Bar No. 222032)
  2   DAVID W. MOON (State Bar No. 197711)
      GAGANJYOT K. SANDHU (State Bar No. 327279)
  3   2029 Century Park East, 18th Floor
      Los Angeles, CA 90067-3086
  4   Telephone: 310.556.5800
      Facsimile: 310.556.5959
  5   Email:     lacalendar@stroock.com
                 bfrontino@stroock.com
  6              dmoon@stroock.com
                 gsandhu@stroock.com
  7
      Attorneys for Plaintiffs
  8    AMERICAN EXPRESS NATIONAL BANK and
       AMERICAN EXPRESS TRAVEL RELATED
  9    SERVICES COMPANY, INC.
 10
                              UNITED STATES DISTRICT COURT
 11
                           SOUTHERN DISTRICT OF CALIFORNIA
 12
 13   AMERICAN EXPRESS NATIONAL                )   Case No. 3:20-CV-00502-DMS-AHG
      BANK and AMERICAN EXPRESS                )
 14   TRAVEL RELATED SERVICES                  )
      COMPANY, INC.                            )   Assigned:      Hon. Dana M. Sabraw
 15                                            )                  Hon. Allison H. Goddard
                     Plaintiffs,               )
 16                                                DECLARATION OF BRIAN C.
              v.                               )
                                               )   FRONTINO IN SUPPORT OF
 17                                                JOINT MOTION FOR
      OWEN MESSAC, SWAGG SEATS                 )   CONTINUANCE OF EARLY
 18   INC. and Does 1 through 20, inclusive.   )   NEUTRAL EVALUATION
                                               )   CONFERENCE
 19                  Defendants.               )
                                               )   [Joint motion submitted concurrently
 20                                            )   herewith]
                                               )
 21                                            )
                                               )
 22                                            )
 23
 24
 25
 26
 27
 28
                                                           DECLARATION OF BRIAN C. FRONTINO
                                                                Case No. 3:20-CV-00502-DMS-AHG
      MIA 31480931
                                                         Case 3:20-cv-00502-DMS-AHG Document 13-1 Filed 12/17/20 PageID.163 Page 2 of 3




                                                                     1            I, Brian C. Frontino, hereby declare as follows:
                                                                     2            1.     I am admitted to practice before this Court and am a partner of Stroock
                                                                     3    & Stroock & Lavan LLP, counsel for plaintiffs American Express National Bank and
                                                                     4    American Express Travel Related Services Company, Inc. (together, “American
                                                                     5    Express”) in this action. I submit this declaration in support of American Express
                                                                     6    and defendants Owen Messac (“Messac”) and Swagg Seats Inc’s (“Swagg Seats”)
                                                                     7    (together, “Defendants” and, collectively with American Express, the “Parties”) Joint
                                                                     8    Motion for Continuance of Early Neutral Evaluation Conference, filed concurrently
                                                                     9    herewith. The facts set forth herein are true of my own personal knowledge or based
                                                                          upon my review of the records exchanged between the parties in this action. If called
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   as a witness, I could and would competently testify thereto.
                                Los Angeles, California 90067-3086




                                                                     12           2.     Following the Parties initial Early Neutral Evaluation (“ENE”)
                                     2029 Century Park East




                                                                     13   conference on December 4, 2020, this Court scheduled a second ENE Conference on
                                                                     14   January 27, 2021. (See ECF No. 12)
                                                                     15           3.     I conferred with the party representative for American Express on
                                                                     16   December 4, 2020, and he confirmed that he would be unable to attend the ENE
                                                                     17   Conference at the scheduled time due to a previously scheduled mediation, but is
                                                                     18   available the first two weeks in February.
                                                                     19           4.     On December 7, 2020, my office emailed Mr. William Small, Esq.,
                                                                     20   counsel for Swagg Seats, informing him of American Express’s desire to continue
                                                                     21   the second ENE Conference. Mr. Small stated that both he and his client have
                                                                     22   availability in February.
                                                                     23           I declare under penalty of perjury under the laws of the United States of
                                                                     24   America that the foregoing is true and correct. Executed this 17th day of December,
                                                                     25   2020 at Miami, Florida.
                                                                     26
                                                                                                                             /s/ Brian C. Frontino
                                                                     27                                                        Brian C. Frontino
                                                                     28
                                                                                                                                 DECLARATION OF BRIAN C. FRONTINO
                                                                                                                                      Case No. 3:20-CV-00502-DMS-AHG
                                                                          MIA 31480931
                                                         Case 3:20-cv-00502-DMS-AHG Document 13-1 Filed 12/17/20 PageID.164 Page 3 of 3




                                                                     1                               CERTIFICATE OF SERVICE
                                                                     2            I hereby certify that, on December 17, 2020, copies of the foregoing
                                                                     3    DECLARATION OF BRIAN C. FRONTINO IN SUPPORT OF JOINT
                                                                     4    MOTION FOR CONTINUANCE OF EARLY NEUTRAL EVALUATION
                                                                     5    CONFERENCE were filed electronically and served by U.S. Mail on anyone unable
                                                                     6    to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
                                                                     7    operation of the court’s electronic filing system or by facsimile to anyone unable to
                                                                     8    accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
                                                                     9    access this filing through the court’s EM/ECF System.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11                                               By:          /s/ Brian C. Frontino
                                Los Angeles, California 90067-3086




                                                                                                                                   Brian C. Frontino
                                                                     12
                                     2029 Century Park East




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                       1
                                                                                                                                             CERTIFICATE OF SERVICE
                                                                                                                                           Case No. 3:19-cv-01622-W-AHG
                                                                          MIA 31480931
